Title: Francis Hopkinson to the American Commissioners, 9 November 1778
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen.
Philadelphia Novr. 9th. 1778
I have to inform you that since my last of Sept 18th. I have emitted Loan Office Bills of Exchange as follows Viz

To the State New Jersey
  
    
      10
      Setts for
       36
      Dollr. each Numbered
      989 to 998
      Inclusive
    
    
      10 . . 
      do. . . 
       60 . . . . 
      do. . . . . 
      328 to 337
      —
    
    
      10 . . 
      do. . . 
      120 . . . . 
      do. . . . . 
      327 to 336
      
    
  
To the State of Massachusetts Bay
  
    
      48
      Setts for
      300
      Dollr. Numbered
      165 to 212
      
    
    
      20 . . 
      do. . . . . 
      600 . . . . 
      do. . . . . 
      76 to 95
      
    
  
I have the Honour to be Gentlemen, your very humble servt
Fras. Hopkinson T. L.
Commr. at Paris.No. 2
 
Addressed: To / The Commissioner or Commissioners / of the United States of America / at / Paris / (Duplicate) (In public service) No. 2
